OPINION — AG — **** AGENCIES COVERED BY OPEN MEETING LAW **** SUBORDINATE AGENCIES CREATED BY A GOVERNING BOARD OR AGENCY SUPPORTED IN WHOLE OR IN PART BY PUBLIC FUNDS ARE SUBJECT TO THE PROVISIONS OF THE OPEN MEETING LAW.   WHEN PRIVATE NON PROFIT CORPORATIONS CREATED FOR THE PURPOSE OF LEASING PUBLIC LANDS OR PROPERTY FOR PUBLIC USE ARE SUPPORTED IN WHOLE OR IN PART BY PUBLIC FUNDS OR ARE ENTRUSTED WITH THE EXPENDING OF PUBLIC FUNDS, OR ARE ENTRUSTED WITH THE EXPENDING OF PUBLIC FUNDS, THEN SUCH ENTITIES ARE SUBJECT TO THE OPEN MEETING LAW.   LOCAL BOARDS SUPPORTED BY A FEDERAL FUNDS WHICH RECEIVE IN KIND SERVICES AT THE EXPENSE OF LOCAL TAXPAYERS IS PUBLIC MONEY AND SUCH BOARDS ARE COVERED BY THE OPEN MEETING LAW. WHETHER OR NOT AN ACTUAL VOTE IS TAKEN WHEN A QUORUM OF A BOARD AUTHORIZED TO TRANSACT PUBLIC BUSINESS IS MEETING, HAS NO EFFECT ON THAT BOARD BEING COVERED BY THE OPEN MEETING LAW.   THE CHARTER OF THE CITY OF TULSA AS IT DEALS SPECIFICALLY WITH EXECUTIVE SESSIONS, IS NOT IN CONFLICT WITH THE PROVISIONS OF THE OPEN MEETING LAW OF THE STATE OF OKLAHOMA.   COPIES OF MINUTES TO LEGAL NEWSPAPER ARE TO BE PROVIDED IN ACCORDANCE WITH 25 O.S. 1971 115 [25-115] . THE MATTER OF COST OF REPRODUCTION OF THOSE MINUTES ARE LEFT TO THE INDIVIDUAL AGREEMENT BETWEEN THE PARTIES IN THAT NO MANDATORY DIRECTION OR INDICATION IS GIVEN BY THE OKLAHOMA LEGISLATURE. CITE: 25 O.S. 1971 201 [25-201] 74 O.S. 1971 1004 [74-1004], OPINION NO. 69-350, 29 O.S. 1971 201 [29-201], OPINION NO. 68-231, ARTICLE XVIII, SECTION 3(A), 25 O.S. 1971 115 [25-115] (ROBERT H. MITCHELL) ** SEE: OPINION NO. 72-233 (1972) ** ** SEE: OPINION NO. 74-182 (1974) **